Citation Nr: 0008497	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-15 212 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for a total left knee arthroplasty (formerly 
characterized as residuals of a left knee injury).

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.  § 1151 (West 1991) for a heart 
disease, claimed as a heart attack, renal failure, and a 
gastrointestinal condition, to include ischemic bowel disease 
with right hemicolectomy and gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from March 1940 to February 
1946.  

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions dated in March 1997 
and September 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  

After a review of the record, to specifically include the 
veteran's contentions as expressed in April and September 
1998, the Board has determined that it is appropriate to re-
characterize the claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151 to reflect the veteran's contentions.  The 
veteran has specifically alleged that a complication of the 
surgeries in April 1997 was a stomach condition, diagnosed as 
gastroesophageal reflux.  In fairness to the veteran, the 
Board has enlarged the claim for compensation benefits under 
38 U.S.C.A. § 1151 to address heart disease, claimed as a 
heart attack; renal failure; and ischemic bowel disease with 
right hemicolectomy, but gastroesophageal reflux as listed on 
the title page of this decision.  

In July 1999, the veteran withdrew his request for a personal 
hearing before a member of the Board. 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  Service connection is in effect for total left knee 
arthroplasty (formerly characterized as residuals of the left 
knee injury).

2.  The veteran's service-connected total left knee 
arthroplasty for degenerative joint disease is manifested by 
objectively confirmed pain, effusion, mild tenderness over 
the medial aspect of the left patella, and limitation of left 
knee flexion.

3.  The veteran was admitted to the VA Medical Center in 
Boise, Idaho on April 14, 1997 and underwent a total left 
knee arthroplasty.  

4.  Prior to the April 1997 hospitalization, the veteran 
received treatment for multiple chronic conditions to include 
Diabetes Mellitus Type II, coronary artery disease, angina, 
hypertension, chronic renal insufficiency, and degenerative 
joint disease; and he had been evaluated by sigmoidoscopy and 
colonoscopy on several occasions for diverticulosis.  

5.  During the hospitalization and status post total left 
knee arthroplasty, the veteran sustained a right 
hemicolectomy, respiratory failure, colonoscopy, acute renal 
insufficiency, congestive heart failure, and a myocardial 
infarction was ruled out.  

6.  The veteran's claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for heart disease, 
claimed as a heart attack, renal failure, and 
gastroesophageal reflux is not support by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

7.  There is no objective medical evidence showing that 
ischemic bowel disease and right hemicolectomy are the 
proximate result of carelessness, negligence, lack of proper 
skill, error in judgment or similar indicated fault on the 
part VA personnel or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
a total left knee arthroplasty (formerly characterized as 
residuals of a left knee injury) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.10, 4.20, 4.21, 4.27, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5055 (1999). 

2. The veteran's claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for heart disease, 
claimed as a heart attack, renal failure, and 
gastroesophageal reflux is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3. The criteria for compensation benefits pursuant to 38 
U.S.C.A. § 1151 for ischemic bowel disease, with right 
hemicolectomy have not been met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Disorder

The Board notes that the provisions of 38 U.S.C.A. § 5107 
have been met, in that the claim for an increased evaluation 
for a total left knee arthroplasty is well-grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Entitlement to service connection for residuals of the 
removal of the cartilage of the left knee was granted in an 
April 1948 rating decision, and a 10 percent evaluation was 
assigned.  This determination appears to have been based on 
the service medical records, which reveal that the veteran 
sustained an injury to the left knee that required removal of 
the medial semilunar cartilage of the left knee.

In a September 1996 rating decision, the disability 
evaluation for the veteran's left knee disorder, 
recharacterized as residuals of a left knee injury, was 
increased to 20 percent, based primarily on an August 1996 VA 
examination.  At the time of that examination, the veteran 
complained of constant left knee pain and indicated his 
belief that the condition was getting worse.  He related that 
the knee was painful all of the time and explained that 
certain motions, such as full extension and walking on 
irregular surfaces, caused left knee pain.  He denied any 
specific locking of the knee, but related that he used a cane 
intermittently.  He was observed wearing a soft knee support.  
Occupationally, he had a construction company where he lasted 
worked in 1975.  On examination, the range of motion of the 
left knee was 7 degrees extension, with pain, and 109 degrees 
flexion, with pain.  Both knees measured 16 inches in 
circumference.  The stability of the knees was noted to be 
intact in full extension and 30 degrees flexion.  The knees 
were stable in regard to the Lachman's test and were noted be 
stable with the knee in 90 degrees flexion and the foot 
stabilized.  The drawer test was negative.  Further exam of 
the knees revealed considerable tenderness on the medial 
aspect of the left patella, and also in the adjacent 
structure of the anterior knee.  Varus movement in regard to 
the left knee caused pain.  The diagnoses included residuals 
of a left knee injury with traumatic arthritis.

A VA outpatient records dated between August 1996 and January 
1997 reflect that a November 1996 consultation report 
referred by history to pain, instability, and varus crepitus 
of the left knee.  The VA physician reported in November 1996 
that the veteran was having a great deal of difficulty 
getting around due his left knee.  It was noted that the 
veteran continued to complain that his knee hurt almost all 
of the time, and that simple activities such as stepping off 
of the curb caused him to have great pain.  The physical 
examination showed the knee to be in varus.  There was a 
marked grind to the range of motion.  According to the VA 
physician, the veteran had medial osteophytes.  The x-ray 
examination of the left knee showed a collapsed medial 
cartilage hide, and fairly profound tricompartmental 
degenerative arthritis.  The VA physician recommended that 
the veteran undergo joint replacement surgery for relief of 
his knee pain.  The veteran was subsequently scheduled for a 
total left knee replacement in April 1997.

Of record is a VA discharge summary, dated from April 14, 
1997 to May 9, 1997, which reflects that the veteran 
underwent a total left knee arthroplasty secondary to severe 
degenerative joint disease.  There were multiple medical 
complications, but the veteran's knee healed well.  On 
discharge, the veteran had excellent range of motion and was 
ambulating on the prosthesis.

Additional VA outpatient treatment records, dated between May 
and June 1997 document degenerative joint disease and a left 
total knee replacement - severe course.  These records 
reflect that the veteran was up and walking on the leg, and 
that the leg was doing pretty well without pain.  It was 
noted that the veteran used the knee without difficulty, and 
that he had progressed to using a cane only.  On examination, 
some edema of the left lower extremity was detected.  The 
knee was warm, with moderate effusion, and a good range of 
motion was noted. 

In a VA emergency note pertaining to treatment for an 
unrelated condition in July 1997, it was noted that the 
veteran had no history of weakness, no problems with his 
balance, and no other complaints.  The physical examination, 
in relevant part, disclosed no motor or sensory loss in the 
extremities.

In an October 1997 rating action, the disability evaluation 
for the veteran's left knee disorder was increased to 30 
percent, based on the evidence described above.  In reaching 
this decision, it is well to recall that the presented 
evidence shows that the veteran's left knee disorder was 
productive of severe impairment, as contemplated by the 
criteria of Diagnostic Code 5257.  See, e.g., Butts v. Brown, 
5 Vet.App. 532, 539 (1993) (holding that the VA's selection 
of a diagnostic code in a particular case may not be set 
aside unless "such selection is 'arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law'").  Significantly, however, the veteran's left knee 
disorder was not manifested by nonunion of the tibia or 
fibula with loose motion requiring a brace (Diagnostic Code 
5262).  Further, while the clinical data of record show that 
the veteran's range of left knee motion was from 7 degrees 
extension to 109 degrees flexion with evidence of painful 
motion, as shown by the report of VA examination report in 
August 1996, subsequent VA hospital reports, dated in May 
1997, revealed that the veteran was able to demonstrate an 
excellent range of motion of the left knee joint.  The 
objective findings documented in the May and June 1997 
reports disclosed that the veteran was able to use the knee 
without any apparent difficulty, and that he continued to 
have a good range of motion, although some edema and moderate 
effusion was detected in left knee joint.  Indeed, a July 
1997 report revealed that there was no motor or sensory loss 
of the lower extremities, and that the veteran had no 
difficulty with his balance.  As a result, the record before 
the RO in October 1997 disclosed no evidence of lateral 
instability (Diagnostic Code 5257), favorable or unfavorable 
ankylosis (Diagnostic Code 5256), or that extension of the 
left knee was at that time limited to 30 degrees (Diagnostic 
Code 5261).  Given these findings, and the fact that the 
overall symptomatology, particularly when viewed in 
conjunction with the earlier objective findings of pain, 
limitation of motion, and pathology of degenerative joint 
disease, the Board concludes that the RO correctly determined 
that the veteran's left knee disorder more closely defined 
the criteria for a finding of severe impairment, which 
warrants a 30 percent evaluation under Diagnostic Code 5257.  
See 38 C.F.R. 4.20, 4.21, 4.27; see generally DeLuca v. 
Brown, 8 Vet.App. 202, 208 (1995) (discussing the Board's 
obligation to explain how pain was factored into its 
evaluation of the veteran's disability); 38 C.F.R. 4.40, 
4.45.  But see Johnson v. Brown, 9 Vet.App. 7,11 (1996) 
(finding that "DC 5257 is not predicated on loss of range of 
motion, and thus section 4.40 and 4.45, with respect to pain, 
do not apply").

The 30 percent evaluation has essentially been in effect 
since May 1996; however, based on the medical evidence 
regarding the surgical treatment received by the veteran in 
April 1997 for a total left knee arthroplasty, a 100 percent 
disability evaluation was assigned pursuant to Diagnostic 
Code 5055 of the VA's Schedule for Rating Disabilities, which 
provides for such a rating for one year following such 
prosthetic replacement, with the 30 percent disability 
evaluation restored in this case following the 1-year 
prescribed period.

In connection with the current claim for an evaluation in 
excess of 30 percent for a total left knee arthroplasty, the 
veteran contends that the evaluation assigned for the 
residuals of his left knee disorder does not accurately 
reflect the severity of the his disability; and he now 
asserts on appeal that the subsequent total left knee 
arthroplasty warrants a 60 percent disability evaluation.

Under the laws administered by VA, disability ratings are 
assigned in accordance with the VA's Schedule for Rating 
Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  
See 38 U.S.C.A. § 1155.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Therefore, the Board is 
required to consider the applicability of a higher rating for 
entire period in which the appeal has been pending.  See 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Pertinent regulations do 
not require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability therefrom, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21 (1999).

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implementation of the prosthesis.  
Thereafter, with chronic residuals consisting of painful 
motion or weakness in the affected extremity, a 60 percent 
evaluation is warranted.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability is rated by analogy to diagnostic codes concerning 
the limitation of knee extension, ankylosis or impairment of 
the tibia and fibula.  The minimum rating is 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 40 percent evaluation is 
warranted where there is ankylosis of the knee in flexion 
between 10 and 20 degrees.  Pursuant to Diagnostic Code 5261, 
a 40 percent evaluation would be in order where limitation of 
leg extension is limited to 30 degrees.  Diagnostic Code 5262 
contemplates nonunion of the tibia and fibula with loose 
motion, requiring a brace.  The maximum rating for limitation 
of flexion of the knee where flexion is limited to 15 degrees 
is 30 percent pursuant to Diagnostic Code 5261.  38 C.F.R. § 
4.71a.

The Board has carefully considered not only the remote 
history of the left knee disorder at issue in this case, but 
also the more recent history along with the current medical 
findings in light of the veteran's history of pain, swelling, 
and limitation of motion in the left knee.  The Board has 
particularly focused on those records describing the 
veteran's left knee disorder following the total left knee 
arthroplasty, which was performed in April 1997, with 
particular emphasis on the report of the VA examination 
conducted in May 1998.  During this examination, the veteran 
complained of pain on twisting or with significant flexing of 
the left knee.  He related that he experienced pain when 
climbing stairs; and that, since the surgery, he continued to 
have constant, mild swelling of the left knee.  He denied 
stiffness, locking, or instability or giving away of the left 
knee joint.  The physical examination revealed that the 
veteran had a well-healed 15-centimeter scar on the 
anteromedial aspect of his left knee.  He had a small 
effusion in the left knee.  There was no erythema or 
increased warmth of the skin overlying the left knee.  There 
was some mild tenderness to palpation of the medial aspect of 
the left patella.  The range of left knee motion was from 
zero degree extension to 110 degrees flexion, and the veteran 
was without the ability to flex the knee any further due to 
pain.  There was normal stability of the medial collateral 
ligaments with no motion noted on varus and valgus maneuvers 
in neutral, and in 30 degrees of flexion.  The anterior and 
posterior cruciate ligaments were stable as noted by 
Lachman's and Drawer tests.  The McMurray's test was 
negative, revealing no evidence of medial and lateral 
meniscus injuries.  The plain films of the bilateral knees 
revealed, in relevant part, evidence of a prior left knee 
arthroplasty, and that the left knee joint spaces appeared 
normal.  The diagnosis was of status post left total knee 
arthroplasty, secondary to severe degenerative joint disease, 
with some residual pain and decreased range of motion on 
flexion.

In considering a rating by analogy to Diagnostic Codes 5256, 
5261, and 5262, the Board observes that, even when the 
veteran's objectively confirmed pain, effusion, and limited 
flexion of the left knee are taken into consideration, the 
evidence does not support an evaluation in excess of the 
currently assigned 30 percent rating under any of these 
rating criteria.  In this regard, the absence of locking of 
the left knee and the presence of flexion of 110 degrees do 
not support an analogy to the immobilization of ankylosis in 
flexion between 10 and 20 degrees.  Neither does the evidence 
support a comparison to a limitation in the extension of the 
leg to 30 degrees.  In addition since both the results of the 
May 1998 examination and the associated plain films describe 
no looseness of the prosthetic, but instead describe a stable 
left knee joint and normal left knee joint spaces, the 
veteran's disability does not justify favorable comparison 
with the condition contemplated by a nonunion of the tibia 
and fibula, with loose motion requiring a brace.  In view of 
the totality of the pertinent evidence, and even taking into 
account the veteran's statements of his use of a cane with 
weight bearing and ambulating after the total knee 
arthroplasty, the Board finds it reasonable to conclude that 
the manifestations associated with the veteran's total left 
knee arthroplasty more nearly approximates that of a 30 
percent rating under Diagnostic Code 5055, as intermediate 
degrees of residual symptomatology required for a 40 percent 
evaluation, as noted above, have not been evidenced by the 
record.  Moreover, as the medical evidence is also not 
clinically characteristic of chronic residuals consisting of 
severe pain or weakness following the veteran's total knee 
arthroplasty, a 60 percent evaluation under Diagnostic Code 
5055 is not for application in this case.  Accordingly, an 
increased evaluation is not warranted.

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned.  The nature of the 
veteran's left knee disorder has been reviewed, as well as 
the functional impairment which can be attributed to pain and 
weakness.  See generally DeLuca v. Brown, 8 Vet.App. at 204-
205; 38 C.F.R. §§ 4.40, 4.45.  However, the range of motion 
study in May 1998 showed that flexion of the left knee was 
limited by pain to 110 degrees.  In this regard, the veteran 
exhibits functional loss due to pain where motion is impeded 
at 110 degrees.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991) (explaining that functional loss due to pain is to 
be rated at the same level as functional loss where motion is 
impeded).  Thus, the results of the examination, which 
included the impact of pain and functional loss associated 
therewith, did not show limitation of flexion (to 60 degrees 
or less) to warrant a higher evaluation than that assigned by 
this decision under the schedule for rating disabilities.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exist such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  Clearly, due to the 
chronic nature of the veteran's left knee disorder, 
interference with the veteran's employment was foreseeable.  
However, the Board finds that the record does not reflect 
frequent periods of hospitalization because of service-
connected disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  See Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993).  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 


II.  Compensation under the provisions of 38 U.S.C.A. § 1151

In essence, the veteran asserts that his present condition is 
the result of some sort of an error at the time of his left 
knee replacement.  He adds that in April 1997, he underwent 
knee replacement surgery at the Boise VA Medical Center.  He 
contends that he was given too much pain medicine, 
"overdoses" of morphine and other medications, which caused 
a heart attack that resulted in kidney failure, bowel 
blockage, surgery, hemorrhage, and heart attack.  He asserts 
that because of these additional surgeries, he can no longer 
digest or swallow food.  He contends that his left knee 
surgery has resulted in additional disability for which he 
should be compensated under 38 U.S.C.A. § 1151.  

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1151, the VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran in the same manner as if 
such disability, aggravation or death were service-connected, 
under the following circumstances: Where any veteran shall 
have suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation awarded 
under any of the laws administered by VA, or as the result of 
having submitted to an examination under any such law, and 
not the result of the veteran's own willful misconduct, and 
any such injury or aggravation results in additional 
disability to or the death of the veteran.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358 (1996). 

The Board notes that in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated the provisions of 38 C.F.R. § 
3.358(c)(3), a regulation applicable to claims under 38 
U.S.C.A. § 1151.  The Court held that 38 C.F.R. § 3.358(c)(3) 
was inconsistent with the plain meaning of 38 U.S.C.A. § 1151 
[formerly § 351], and that the regulation exceeded the VA's 
authority.  The Court's decision in Gardner was affirmed by 
the United States Court of the Appeals for the Federal 
Circuit (Court of Appeals) in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993).  The Court of Appeals decision was then 
appealed to the United States Supreme Court (Supreme Court).  
On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  

Thereafter, VA sought an opinion from the Attorney General of 
the United Sates as to the full extent to which benefits were 
authorized under the Supreme Court decision.  On March 16, 
1995, amended VA regulations were published deleting the 
fault or accident requirement of 38 C.F.R. § 3.358 (c)(3), in 
order to conform the regulations to the Supreme Court's 
decision.  

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
Section 422(a) of PL 104-204, September 26, 1996, 110 Stat. 
2926.  The purposes of the amendment was, in effect, to 
overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under Section 1151.  In pertinent part, § 1151 was 
amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this Section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in Section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358 (c)(1) and (c)(2).  

Under the new 38 C.F.R. § 3.358(c)(3), compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  Necessary consequences 
are those that are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered. 

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 was filed in February 
1998, after the effective date of the amended Section 1151 
which reincorporated the fault requirement.  See 38 U.S.C.A. 
§ 1151(a)(1) (West 1991); Pub. L. No. 104-24, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to Section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id.  Therefore, the new statute is applicable to 
the veteran's claim.  See also VAOPGCPREC 40-97 (December 31, 
1997).  Accordingly, the veteran in this case must show fault 
or negligence in the medical or surgical treatment that was 
the proximate cause of any claimed disability.

The veteran still has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible or capable of 
substantiation; that is, he must submit competent evidence of 
additional disability which came as the result of negligent 
or careless VA medical or surgical treatment.  See 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  See 
Chelte v. Brown, 10 Vet. App. 268, 270 (1997) (quoting 
Murphy, 1 Vet. App. 78, 81 (1990)).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required."  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet his burden 
simply by presenting a lay statement because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Two discrete type of evidence must be present in order for a 
the veteran's for 1151 benefits to be well-grounded: (1) 
There must competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); and (2) There must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability.  Such a nexus must be 
shown by medical evidence.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit, supra.


Factual Background

Briefly, VA treatment records dated for the period between 
May 1995 to November 1996 reflect a past medical history of 
Diabetes Mellitus Type II, hypertension, coronary artery 
disease with coronary artery bypass graft in 1988, angina, 
degenerative joint disease, and chronic renal insufficiency.  
A VA Medical Center discharge summary dated in June 1996 
reflects diagnoses of unstable angina and ruled out 
myocardial infarction.  A September 1996 optometry consult 
reflects, inter alia, that the veteran used nitroglycerine 
sublingually 2-3 times a month.  A Persantine thallium (P-
thallium) scan reflected a large fixed infero-lateral defect 
with some marginal reperfusion at the lateral wall.  The 
lungs were clear anteriorly and posteriorly.  The heart 
manifested a regular rhythm and rate with a systolic murmur.  
The assessment was coronary artery disease some reversible 
disease and "does not appear to have [a] survival benefit 
with invasive treatment and surgery."  The coronary artery 
disease is well controlled.  The others [conditions] are 
stable.  

In November 1996 during an orthopedic follow-up appointment, 
the physician discussed the potential complications of a 
total knee arthroplasty and it is recorded that the veteran 
consented.  A subsequent November 1996 VA medical record 
entry reflects colonoscopy in August 1994 for diverticulosis 
(TICS).  The P-thallium scan conducted in June 1993 was 
negative and the angina was stable.  The past medical history 
also reflects degenerative joint disease; basal cell 
carcinoma of the left ear that was resected in December 1994 
with adequate margins; Diabetes Mellitus Type II; 
hypertension; chronic renal insufficiency with a baseline 
creatinine of 2.3 - 2.6; status post cholecystectomy in 
August 1992; and peripheral neuropathy.  The record also 
notes an iron deficiency anemia with a flex sigmoidoscopy for 
diverticulosis in 1992 and 1994, and a colonoscopy for 
diverticulosis in 1994.  The veteran had left maxillary 
sinusitis in December 1991 that was very toxic; he was 
somewhat delirious with this.  On examination in November 
1996, the veteran's blood pressure reading was 117/66 and his 
lungs were clear anteriorly and posteriorly.  The heart 
manifested regular rhythm and rate without murmur.  There was 
no edema of the extremities.  The veteran medicated with ISDN 
(isosorbide dinitrate).  The assessment reflected that the 
coronary artery disease was stable on increased isosorbide 
dinitrate; that the Diabetes Mellitus Type II was well 
controlled; and that he was awaiting a total knee replacement 
for degenerative joint disease.  

The preoperative physical therapy consult completed in April 
1997 reflects essentially the same past medical history as 
recorded above.  The veteran was to undergo a total knee 
arthroplasty on April 14, 1997.  

The VA Medical Center discharge summary for the April to May 
1997 hospitalization for the total knee arthroplasty reflects 
the following diagnoses: status post left total knee 
arthroplasty; status post right hemicolectomy; status post 
respiratory failure; pneumonia; status post colonoscopy; 
ruled out for myocardial infarction; acute renal 
insufficiency; leukocytosis; and Type II Diabetes Mellitus.  
The following procedures were performed: left total knee 
arthroplasty on April 14; arterial line placement on April 
16; Swan-Ganz catheter and central line placement on April 
16; Doppler of the bilateral lower extremities on April 16 
and May 1997; VQ (ventilation perfusion) scan on April 17; 
CAT scan of the head on April 17; right hemicolectomy on 
April 18 for pseudo-obstruction and bowel necrosis; renal 
ultrasound on April 18; left knee arthrocentesis on April 21 
and April 29; CAT scan of the abdomen on April 27; 
peripherally inserted central catheter (PICC) placement on 
April 30; and transfusions of 2 units of packed red blood 
cells times two.  

The following hospital course was provided for each 
diagnosis.  

Hypoventilation/hypoxemia: Following his initial surgery, the 
veteran experienced apnea and hypoventilation, which was 
initially felt to be secondary to sedation and anesthesia; 
but this did not resolve over several days, and it was 
determined that the veteran had decreased central drive.  The 
CAT scan of the head and brain stem showed no evidence of 
intracranial bleeding.  There were, however, some small 
lacunar infarcts.  The veteran was treated with 
hydroxyprogesterone and recovered slowly over time.  The 
veteran had a second recurrence of hypoventilation after 
being given a single 1-milligram dose of Ativan on the ward, 
and he had to be reintubated.  This resolved without 
complication within two to three days.  The VQ scan was 
performed during this time, to rule out the possibility of 
pulmonary embolus and was negative.  It did show some 
evidence of COPD (chronic obstructive pulmonary disease) with 
air trapping.  Doppler examinations of the lower extremities 
were also negative for deep vein thrombosis.  

Status post-right hemicolectomy: Following his initial 
surgery, the veteran developed increasing abdominal 
distention and constipation for four to five days.  The 
abdominal distention was associated with pain, primarily in 
the right upper quadrant.  The right upper quadrant tended to 
be more tense and the other areas were more soft.  A surgery 
consult was obtained.  The veteran was taken to the operating 
room and found to have a pseudo-obstruction with small areas 
of necrosis.  A right hemicolectomy was performed.  

Gastrointestinal bleeding: The veteran had hematochezia 
postoperatively.  His hematocrit dropped to 21.7.  The 
veteran received two units of packed red blood cells 
resulting in a hematocrit of 32.2.  When seen two days later, 
the hematocrit again dropped to 24.3 requiring a second 
transfusion.  A colonoscopy was performed and no active 
bleeding was found.  The anastomotic site from the right 
hemicolectomy was intact without any bleeding.  The veteran 
had no further melena or hematochezia throughout the 
hospitalization.  No further work-up was performed.  

The gastroenterology postoperative report dated on April 23, 
1997 reflects in pertinent part that the indication for the 
colonoscopy was that the veteran underwent knee surgery with 
postoperative complications that included an intensive care 
unit admission for respiratory insufficiency.  He then went 
on to develop paralytic ileus with massive distention of his 
colon.  Approximately 5 days earlier, he was taken to the 
operating room for decompressive cecostomy.  
Intraoperatively, he was found to have an area of necrotic 
bowel.  Consequently, he underwent a right hemicolectomy.  
His postoperative course was relatively unremarkable until 
earlier today when he began to pass dark bloody material.  It 
was estimated that he passed several hundred cc's of dark 
bloody material.  Concurrently, his hematocrit declined to 24 
percent.  The veteran remained hemodynamically stable.  He 
was evaluated, then transferred to the intensive care unit 
for urgent unprepped colonoscopy in an attempt to identify 
the bleeding site and to provide therapy as clinically 
indicated.  The veteran was administered anesthesia "class 
4"; the veteran was cleared for conscious sedation.  The 
veteran was advised as to the indications for the procedure 
and its risks including pain, bleeding, and visceral 
perforation.  He provided informed written consent.  The 
clinical findings on surgery were felt to be consistent with 
ischemic injury following anastomosis.  The opposite side of 
the anastomosis had deep puckering and edema of tissues 
without potential bleeding sites.  As there was no active 
bleeding at the time of the procedure, no endoscopic 
intervention was deemed appropriate.  No significant lesions 
were encountered although several large pools of liquid 
material prevented complete evaluation.  Again, several left-
sided diverticula were present.  The veteran tolerated the 
procedure well.  There were no immediate complications.  The 
impression was gastrointestinal bleeding secondary to 
ischemic changes at the anastomosis.  The physician added 
that whether these ischemic changes were superficial or deep 
was unknown.  The plan included providing blood transfusions 
on an as needed basis.  In the event of recurrent lower 
gastrointestinal bleeding, a repeat colonoscopy should be 
performed.  If the veteran is unstable, then he should be 
taken to the operating room for urgent intervention.  

Rule out myocardial infarction: On April 30, the veteran 
developed a sudden onset of substernal chest pain and was 
placed on rule out protocol.  There were some 
electrocardiogram (EKG) changes of T-wave inversions.  These 
resolved on repeat examination.  The chest pain was felt to 
be secondary to a hematocrit of 27.  The veteran received a 
transfusion.  He had no further chest pain throughout the 
hospitalization.   

Renal failure: The veteran had a history of chronic renal 
insufficiency with a baseline creatinine of 1.6.  During 
episodes of colonic pseudo-obstruction, the veteran developed 
an increasing creatinine, which reached 5.3.  The veteran 
required diuresis.  His creatinine was brought down to 
"around 2 by discharge."  The acute renal insufficiency was 
felt to be secondary to congestive heart failure with 
prerenal azotemia.  

Leukocytosis: The veteran had multiple episodes of fever and 
leukocytosis.  The site of infection was identified.  A left 
knee arthroplasty was performed on two separate occasions.  A 
CAT scan of the abdomen was obtained to rule out abscess.  
There was no abscess by CAT scan.  The joint fluid showed no 
inflammatory cells.  Prior to discharge, the veteran's white 
count was 8.8.  He was afebrile for approximately one week.  

Pneumonia: Following his initial surgery, the veteran was 
hypoventilating and developed pneumonia.  The sputum was 
positive for Klebsiella and was treated with ceftazadime for 
14 days.  This subsequently resolved prior to discharge.  

Type II Diabetes Mellitus: The veteran's diabetes was well-
controlled throughout the hospitalization and blood sugars 
ranged from 110 to 200.  The veteran was not requiring 
insulin or his usual tolbutamide while in the hospital.  He 
was discharged without treatment.  

The May 1997 discharge instructions reflect that the veteran 
was discharged to home on a regular diet and activity as 
tolerated.  He was to be followed up one week after 
discharge.  He was to continue to receive home physical 
therapy.  The veteran was discharged on multiple medications 
to include nitroglycerine.  

A VA outpatient treatment record dated in May 1997, post 
discharge, reflects "just in hospital for left total knee 
replacement, had a very rocky course with ischemic bowel and 
right hemicolectomy, and slowly improving at home."  The 
veteran reported that he was able to eat "pretty good" and 
occasionally had stomach queasiness.  His bowels were working 
well.  There was some incisional bleeding of the stomach.  In 
pertinent part, the examination reflects coronary artery 
disease history with coronary artery bypass graft times five 
in April 1988 and stable angina.  On physical examination, 
the blood pressure reading was 137/76.  The lungs were moving 
air well and were clear anteriorly and posteriorly.  The 
heart manifested a regular rhythm and rate.  No murmur was 
noted.  The examination of the abdomen reflected no obvious 
mass.  The bowel sounds were normal.  The wound had a small 
open area that was clean and bleeding slightly.  The 
assessment included, inter alia, status post ischemic bowel 
injury - slowly recovering.  

A June 1997 VA outpatient treatment record reflects that the 
veteran was recently hospitalized for congestive heart 
failure and his tolbutamide was stopped.  When he went home 
his blood sugar started going up.  He was told to restart the 
medication.  On physical examination, the blood pressure 
reading was 150/95.  There were bibasilar rales.  The heart 
manifested a regular rhythm and rate with a Grade III/VI 
systolic murmur.  The assessment included, inter alia, 
starting to have more congestive heart failure on decreased 
Lasix.  The plan was to increase the daily Lasix.  

An April 1999 medical statement from the veteran's physician, 
Dr. Smith, reflects that he has followed the veteran as his 
primary care internist since 1990 to include the period of 
his knee surgery.  He reviewed the records regarding the knee 
replacement on April 14, 1997 and, although he had 
complicated surgery, he did not believe that "too much 
medication" or complications of surgery were playing a part 
in his current stomach problems.  The veteran underwent a 
left total knee arthroplasty on April 14.  He had trouble 
with hypoventilation (i.e., diminished breathing) after the 
surgery that was initially felt to be a side effect of his 
anesthesia.  However, this persisted, was appropriately 
evaluated (i.e., head CAT scan and V/Q scan) and was treated 
with good response.  He also had a progressively distended 
abdomen and pain.  He underwent an exploratory laparotomy on 
April 18 where he was found to have massive dilatation (i.e., 
pseudo-obstruction) of the right colon with some areas of 
necrosis.  He underwent a colectomy for this.  The veteran 
reported that he was told this problem was due to "too much 
medicine".  The narcotics that he was on for pain control 
after the knee operation may have contributed to the problem, 
but it is difficult to find evidence in the chart that he 
received too much of these medications.  It could also be a 
normal complication of a major surgery.  It is easy to see 
how he might misconstrue problems as "too much medicine" 
during this time.  That being said, his major stomach problem 
now is reflux disease.  This has nothing to do with his 
operations, his colon, or his potential medication 
complications during that time.  Dr. Smith added that he has 
attempted to convey this to the veteran during clinic visits.  
Both his upper gastrointestinal series done in September 1998 
and November 1998 showed his reflux to be doing quite well.  


Analysis

A.   Heart attack, renal failure, and gastroesophageal reflux 

After a thorough review of the entire medical history, the 
Board acknowledges that the veteran did have a difficult 
hospital course following his left total knee arthroplasty, 
however, the evidence of record to include a medical opinion 
from the veteran's primary care physician provide no 
indication that the veteran suffered additional disability 
(i.e., heart attack, renal failure, or reflux) when his 
condition prior to and after VA hospitalization or treatment 
are compared; or that additional disability (i.e., angina, 
renal failure, or reflux) occurred as a result of negligent 
or careless medical or surgical treatment during the VA 
hospitalization to specifically include an "overdose" of 
medications, or an event not reasonably foreseeable.  

Specifically, the evidence of record reflects that prior to 
the hospitalization, the then 77 year old veteran had 
coronary artery disease with angina and had undergone a five 
vessel coronary artery bypass graft in 1988.  At this 
juncture in the analysis, the Board notes that in September 
1996, a physician noted in regards to the coronary artery 
disease that there was some reversible disease and "does not 
appear to have survival benefit with invasive treatment and 
surgery."  Additionally, he had previously been treated for, 
inter alia, chronic renal insufficiency, Type II Diabetes 
Mellitus, hypertension, and anemia.  In November 1996, 
several months prior to the surgery, the risks and benefits 
of the left total knee arthroplasty were discussed with the 
veteran and he desired to proceed.  

The evidence of record reflects that the chest pain/ angina 
was secondary to the low hematocrit, which was corrected by 
blood transfusion.  The veteran did not have a heart attack.  
During his colonic "pseudo-obstruction," the veteran 
developed an increasing creatinine.  His acute renal 
insufficiency was felt to be secondary to congestive heart 
failure with prerenal azotemia.  There is no indication that 
the veteran had gastroesophageal reflux prior to surgery or 
immediately following surgery.  The evidence of record 
reflects that the veteran was discharged on a regular diet 
and did not complain of reflux during follow-up appointments 
in May and June 1997.  Of note, the veteran's primary care 
physician noted in an April 1999 statement that the 
gastroesophageal reflux disease has nothing to do with his 
operations, his colon, or his potential medication 
complications during the April 1997 hospitalization.  As 
competent medical evidence fails to indicate that there is 
any additional disability attributed to the veteran's April 
1997 hospitalization that was caused by "too much 
medication" (i.e., fault or negligence of VA), the claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for heart disease claimed as heart attack, renal failure, and 
gastroesophageal reflux disease is not well-grounded and must 
be denied.  



B.   Ischemic bowel disease and right hemicolectomy

Next, the Board turns to consider the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for ischemic 
bowel disease and right hemicolectomy due to "too much 
medication."  At the outset, the Board notes that the 
veteran has presented a well-grounded claim, in that the 
claim is plausible based on these facts.  The evidence of 
record supports that the veteran developed a distended bowel 
with constipation for four to five days following the initial 
surgery.  Post operatively, the veteran was hypoxic which was 
felt to be related to sedation and anesthesia.  He recovered 
slowly.  Thereafter, the veteran was medicated with a single 
dose of Ativan with a recurrence of hypoventilation and had 
to be reintubated.  This episode was resolved without 
complication within two to three days.  A VQ scan showed some 
evidence of COPD with air trapping.  During this time, the 
veteran was found to have a pseudo-obstruction with small 
areas of necrosis.  A right hemicolectomy was performed.  

Since the veteran has presented a claim that is not 
implausible, the Board must now evaluate whether the evidence 
supports a grant of compensation benefits pursuant to Section 
1151.  In this respect, the Board notes that the veteran had 
medical evaluations related to his lower gastrointestinal 
tract prior to this hospitalization for diverticulosis with 
colonoscopy and sigmoidoscopy.  The Board emphasizes that 
while the veteran suffered hypoxemia following his initial 
surgery presumed to be related to sedation and anesthesia, 
there is no indication from the evidence of record that the 
veteran was medicated inappropriately at any time.  As a 
matter of fact, the record reflects that the hypoventilation/ 
hypoxemia did not resolve over several days and it was 
determined that the veteran had decreased central drive and a 
VQ scan was obtained which showed COPD with air trapping.  
While the record reflects that the veteran had a recurrence 
of hypoventilation when medicated with Ativan, there is 
nothing to suggest that the dosage was inappropriate or 
administered in a careless or negligent manner to result in 
ischemic bowel disease and a right hemicolectomy.  

The Board next examines the medical opinion provided by the 
veteran's primary care physician.  Following a review of the 
records of the total knee replacement on April 14, 1997, Dr. 
Smith notes that "although he had a complicated surgery", 
he did not believe that "too much medication" or 
complications of surgery were playing a part in his current 
stomach problems.  He noted that the veteran was told after 
undergoing the colectomy that it was due to "too much 
medicine".  The Board observes that the physician added that 
the narcotics he was on for pain control after the knee 
operation may have contributed to the problem, but that the 
[ischemic bowel with hemicolectomy] could also be a normal 
complication of a major surgery.  In essence, the physician 
found no evidence of an "overdose" or that the ischemic 
bowel disease with right hemicolectomy was related to an 
"overdose" - "too much medicine."  

In summary, the clinical evidence of record taken in its 
totality fails to establish that the right hemicolectomy 
performed 5 days after the left total knee replacement was 
due to "overdose" of any medication or any other deviation 
from the norm to implicate carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment or that the ischemic bowel 
disease with right hemicolectomy was due to an event not 
reasonably foreseeable.  Contrary to the veteran's 
assertions, there is no competent medical opinion that 
supports the veteran's assertions that the ischemic bowel 
disease with right hemicolectomy was the result of negligence 
on the part of VA or caused by an event not reasonably 
foreseeable.  The claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for ischemic bowel disease 
with right hemicolectomy due to "too much medication" 
during VA hospitalization in April 1997 is denied.  



ORDER

An increased evaluation for a total left knee arthroplasty 
(formerly characterized as residuals of a left knee injury) 
is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for heart disease claimed as a heart attack, renal failure, 
and gastroesophageal reflux is denied.  

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for ischemic bowel disease with right hemicolectomy is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 
- 3 -


- 7 -


